      Case
       Case4:18-cv-00247-ALM
            4:19-cv-00786-SDJ-KPJ
                              Document
                                  Document
                                       206-11
                                            6-5 Filed
                                                 Filed08/21/20
                                                       11/25/19 Page
                                                                 Page1 1ofof5 4PageID
                                                                                PageID#:#:4750
                                                                                           82


Brian Howard

From:                               Tom Retzlaff < retzlaff@texas.net>
Sent:                               Friday, January 04, 2019 8:36 PM
To:                                 Brian Howard
Cc:                                 Mike Shackleford; 'Hino Hinojosa'; paulJohnson@dentoncounty.com; 'Kristin Kidd';
                                    Coby.Waddill@DentonCounty.com; Deb.Armintor@cityofdenton.com
Subject:                            Jason Van Dyke
Attachments:                        State of TX v Van Dyke - Case CR-2018-07544-E - Judgment Nisi Filed.pdf; State of TX v
                                    Van Dyke - Case CR-2018-07544-E - Warrant Sign-Off Sheet.pdf; Van Dyke gun photo -
                                    7-16-2018.JPG

Importance:                         High



Dear Sgt. Howard,

I just got off the phone with Stephanie, a dispatcher for the Denton County Sheriff's Office. I received information that
the fugitive Jason Van Dyke is presently at his residence. I immediately contacted the sheriffs office and informed them
that Van Dyke is at his residence at 108 Durango RIGHT AT THIS VERY MOMENT!!!

I would like to know why you are refusing to effect an IMMEDIATE arrest and take Van Dyke into custody. If true, this is
complete BS and I seriously doubt that this is something that you would do if the subject was a member of the minority
community. In case you were not aware, Van Dyke has a great deal of weapons in his house. Attached is a recent
photograph from inside of it.

I also was not aware that this was something optional. In case you forget, the District Attorney and Judge Coby Waddill
want this guy locked up ASAP. I have attached copies of the relevant court documents for your reference, and I have
copied both Judge Waddill and Paul Johnson, the Denton County District Attorney. Both myself and Denton City
Councilwoman Deb Armintor are victims of Van Dyke's murder threats, and the sooner he is off the street, the better
she and I will feel. I would really hate for this to be a case of White Privilege or some other type of illegal, preferential
treatment.

I hope that this is just a terrible misunderstanding. But I have a hunch that something very fishy is going on - and I really
really hate fish, Mr. Howard.




Tom Retzlaff




                                                              1
Case
 Case4:18-cv-00247-ALM
      4:19-cv-00786-SDJ-KPJ
                        Document
                            Document
                                 206-11
                                      6-5 Filed
                                           Filed08/21/20
                                                 11/25/19 Page
                                                           Page2 2ofof5 4PageID
                                                                          PageID#:#:4751
                                                                                     83
                                                                              FILE FOR
                                                                           DENTONcou~~~~~RK
    PID 3562337                      BF· _ _ _ _ _ __
                                      CR·2018·07544·E                          DEC 2 1 2018
                                                                           -.J.Jyf4 LUKE
    THE STATE OF TEXAS                         §      INTHE               ~DEPUTY
    vs                                         §      COUNTY CRIMINAL COURT #5

    JASON LEE VANDYKE                          §      DENTON COUNTY, TEXAS

                                   JUDGMENT NISI

           On this the 21st day of December, 2018, the Court called for hearing the
    foregoing criminal case wherein the defendant, Jason Lee Vandyke, stands charged
    by information with a misdemeanor offense. The State of Texas appeared by its
    criminal District Attorney, but the defendant failed to appear and answer.
    Thereupon the defendants name was distinctly called at the door of this
    Courthouse, and a reasonable time was given the defendant after such call was
    made in which to appear, yet the said defendant came not, and wholly made default.
                And it appearing to the Court that the defendant as principal,
    Entered on September 14, 2018 into a cash/personal bond, payable to the State of
    Texas in the penal sum of $1000.00 conditioned that the defendant should make a
    pe1·sonal appearance before the Court wherein the criminal case is pending
    instanter, and there remain from day to day and from term to term of said Court
    until discharged by due course oflaw, then and there to answer the above criminal
    charge.
           IT IS THEREFORE ORDERED, that the aforesaid bond is forfeited and the
    State of Texas have and recover of all the above named defendants, jointly and
    severally, the amount of the bond mentioned above, prejudgment interest at the
    maximum rate allowed by law, costs of court, and all necessary and reasonable
    expenses that may be incurred and occasioned by all Sheriffs and other Peace
    Officers in re·arresting said defendant. Such re-·arrest fees to be determined at the
    time this judgment becomes final.
           IT IS FURTHER ORDERED, that the Clerk shall issue citation to all parties
    as required by law, and that this Judgment Nisi shall become final unless the
    defendants appear and show good cause why the defendant·principal did not appear
    on the above date and why this judgment of forfeiture should not be made final.
           IT IS FURTHER ORDERED, that an alias capias issue for the re·arrest of
    the defendant pr}(;c~l aJ that the bond thereon is set at a cash/surety bond in
    the amount of$ e. ~V'I

          SIGNED this the Z.I e;!_. day ofUec.e.~br
Case
 Case4:18-cv-00247-ALM
      4:19-cv-00786-SDJ-KPJ
                        Document
                            Document
                                 206-11
                                      6-5 Filed
                                           Filed08/21/20
                                                 11/25/19 Page
                                                           Page3 3ofof5 4PageID
                                                                          PageID#:#:4752
                                                                                     84


                                                                                         FILE FOR RECORD
                                                                                      DENTON COUNTY CLERK
                                                                                           DEC 2 1 2018
                                                                                      Ji Af./i..I LUKE
                                                                                     4J!__J(/2___oepury
                                                 Juli Luke
                                            Denton County Clerk
                                     INTER-OFFICE COMMUNICATIONS

                                  Otlice of the County Clerk, Criminal Division

  TO:           Sheriff's Office/ Warrant Division        DATE:     12/21/2018

  RE:           WatTant                                   FROM: County Clerk

                                                              BY: M. Barnett CCC#5

 j [ZIPLEASE         0RETURN               lZ] SERVE               lZJ WARRANT         0   ALIAS CAPIAS

  1. NO.       -~~~~~-~
                CR-2018-07544-E _ _ _ _              State of Texas vs.   Jason Lee Vandyke

  2. NO. - - - - - - - - - - - - State of Texas vs. - - - - - - - - - - - - -
  ,.,
  .)    .   NO. - - - - - - - - - - - - State of Texas vs. - - - - - - - - - - - - -

  4. NO.
               - - - - - - - - - - - - State of Texas vs. ---------- - - -
  5. NO. - - - - - - - - - - - - State of Texas vs. - - - - - - - - - - - - -

  6. NO. - - - - -------- State of Texas vs. -------------

  7. NO. - - - - - - - - - - -- State of Texas vs. - - - - - - - - - - - - -

  8. NO. - - - - - - - - - - -- State of Texas vs. - - - - - - - - - - - - -

  9. NO. - - - - - - - - - - - - State of Texas vs. - - - - - - - - - - - - -

  IO. NO. _ _ _ _ _ _ __ __ _ _ State of Texas vs. _ _ _ _ _ _ _ _ _ _ _ __

  11. NO. _ _ _ _ __ _ _ __ _ _ State of Texas vs. _ _ _ _ _ _ _ _ _ _ _ __

  Received By:



  Signature:·~~~~~!2;5~;;;;;;;;====--­

  Agency/Depaftment: ~                     Ca11ddy SCJ·
 l>ate: ~~D~Ml2 [JtJIS
                                                      - - - - - - - - · - - - - - - - - - - -- --         ----
Case
 Case4:18-cv-00247-ALM
      4:19-cv-00786-SDJ-KPJ
                        Document
                            Document
                                 206-11
                                      6-5 Filed
                                           Filed08/21/20
                                                 11/25/19 Page
                                                           Page4 4ofof5 4PageID
                                                                          PageID#:#:4753
                                                                                     85
    Case
     Case4:18-cv-00247-ALM
          4:19-cv-00786-SDJ-KPJ
                            Document
                                Document
                                     206-11
                                          6-6 Filed
                                               Filed08/21/20
                                                     11/25/19 Page
                                                               Page5 1ofof5 1PageID
                                                                              PageID#:#:4754
                                                                                         86


Brian Howard

From:                             Tom Retzlaff < retzlaff@texas.net>
Sent:                             Monday, January 07, 2019 9:25 AM
To:                               Brian Howard
Cc:                               Stephen Ashley; Keith Palmer; Mike Shackleford
Subject:                          Jason Van Dyke

Importance:                       High



Just wondering if anyone has finally decided to go out and arrest the criminal fugitive from justice Jason Lee Van Dyke,
who has in his home a HUGE stockpile of guns? I tried calling this morning, but no one picked up.




Tom Retzlaff




                                                            1
